Citation Nr: 0530302	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for bilateral lower 
extremity twitching and a low back disorder. 





INTRODUCTION

The veteran served on active duty from April 2000 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
VA Regional Office (RO) in Denver, Colorado, that denied the 
above claim. The case has been transferred to the 
jurisdiction of the RO in Waco, Texas.

In October 2002, the RO also denied entitlement to service 
connection for a root canal of tooth number 29, claimed as 
dental treatment.  In November 2002 submission, the veteran 
stated that the root canal had not been completed during 
service and that he wanted to have it completed.  See 
Statement from the Veteran, dated November 1, 2002.  In 
August 2004, the veteran also stated that the October 2002 
rating decision contained clear and unmistakable error.  
These matters are referred to the RO for appropriate action.

The case was remanded by the Board in March 2005.  The 
requested development has been accomplished.  


FINDING OF FACT

Bilateral lower extremity twitching and a low back disorder 
did not have its onset during active service or result from 
disease or injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
bilateral lower extremity twitching and a low back disorder.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

Prior to the initial RO adjudication of this claim in October 
2002, VA has satisfied its duty to notify by means of a 
letter from the RO to the veteran in June 2002.  The veteran 
was told of the requirements to successfully establish 
service connection, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The timing and content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in July 2002 and February 2003.  The February 
2003 VA examiner provided a medical opinion in this case.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.
  

Service connection 

In October 2001, the veteran submitted a claim for service 
connection for back pain and pain and twitching in his legs.  
He argues that his current disability is related to spider 
bites he suffered during service

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005). 




In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records show no complaints or 
findings of a low back disorder or lower extremity twitching.  
Report of medical examination in June 2001 showed a normal 
spine and lower extremities.  The veteran was treated for 
several insect and/or spider bites during service.

After service in July 2002, the veteran was afforded a VA 
examination.  He stated that he suffered three spider bites 
during service which caused pain from the bite, twitching in 
his legs, and muscle spasms in his back.  On several days 
after the bites, he said that the pain resolved with no 
recurrence or difficulties other than an occasional episode 
of twitching in the legs once a week for two to three 
minutes.  The examiner noted that examination of the lower 
extremities was normal.  Neurological examination was also 
normal.  The assessment was history of three brown recluse 
spider bites from October 2000 to February 2001.  The 
examiner indicated that the veteran reported episodes of 
twitching in the quadriceps and calves approximately once a 
week for two to three minutes.

The veteran was afforded a VA spine examination in February 
2003.  The examiner reviewed the claims folder.  The veteran 
reported that he started having low back pain in September 
2000, after he was bitten by a brown recluse spider.  He 
stated that the pain in his lumbar spine radiated down both 
legs with a twitching sensation.  The examiner diagnosed 
degenerative joint disease involving the lumbar spine by 
magnetic resonance imaging (MRI), associated with sciatic 
radiculopathy of both lower extremities.  It was the 
examiner's opinion that it was less likely than not that the 
low back pain and sciatic radiculopathy of the lower 
extremities was related to the spider bites.

In this case, the earliest medical evidence of a diagnosis of 
a degenerative joint disease of the lumbar spine with 
radiculopathy to the lower extremities is dated in February 
2003, more than one year after the veteran's separation from 
service.  There is no competent evidence showing that the 
current disability had its onset in service or within one 
year thereafter.  The available service medical records did 
not show any complaints or findings pertaining to the low 
back or lower extremities.  To the contrary, they show that 
the veteran's spine and lower extremities were normal in June 
2001.  Likewise, on post-service VA examination in July 2002, 
neurological evaluation and examination of the lower 
extremities was normal.  There was no diagnosis of a low back 
or lower extremity disorder at that time.   

The veteran's contentions that the in-service spider bites 
resulted in his current low back and lower extremity 
disability are not competent.  He is a lay person, and is not 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no 
competent evidence of record which connects the veteran's 
current disability to his active duty.  Rather, the VA 
examiner in February 2003, after review of the claims folder, 
concluded that it was less likely than not that the low back 
pain and sciatic radiculopathy of the lower extremities was 
related to the in-service spider bites.  This opinion is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  Nor is there any competent medical 
evidence of record refuting this opinion.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for bilateral lower extremity 
twitching and a low back disorder.  The evidence in this case 
is not so 



evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for bilateral lower 
extremity twitching and a low back disorder is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


